Citation Nr: 1300687	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-16 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of fractured left collarbone. 

2.  Entitlement to service connection for a bilateral leg condition. 

3.  Entitlement to service connection for a left arm condition. 

4.  Entitlement to service connection for a kidney condition, including due to exposure to ionizing radiation. 

5.  Entitlement to service connection for a liver condition, including due to exposure to ionizing radiation. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant had service in the United States Army Reserve from June 1959 through February 1966, to include one time period of Active Duty for Training (ACDUTRA) from June 1959 to December 1959, and subsequent annual periods of ACDUTRA. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying entitlement to the benefits sought. 

In March 2011, the appellant testified during a Travel Board hearing at the San Antonio, Texas RO before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

In April 2011, the Board REMANDED the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 remand, the Board noted that the appellant's report of an ACDUTRA tank injury to his left shoulder, legs, and left arm was credible despite the fact that it was not documented with evidence of medical treatment in available service treatment records.  The appellant has testified to fracturing his left collarbone which left a chronic depressed area.  He alleges current residuals of left shoulder bursitis and a left arm muscle injury.  He reports incurring a deep wound to the right hip area which resulted in missing muscle tissue and a shortened leg.  Finally, the Veteran recalls injuring his spleen.  The Board directed that an examination be conducted to identify the nature and extent of any current residuals the Veteran might now suffer from that injury.

A May 2011 VA examiner identified a large "soft tissue injury/scar" over the right buttock, but did not otherwise identify the exact nature of the disability.  The examiner also indicated that this type of defect could have happened at any time.  This statement appears to call into question the appellant's account of the inservice injury.  The examiner found no defect of the left upper extremity, but did not identify whether there was a permanent depression in the left collarbone area.  The examiner also did not provide any opinion as to whether x-ray abnormalities (degenerative change of the acromioclavicular joint, mild narrowing of the subacromial space with minor coarsening of greater tuberosity humerus, and minimal degenerative chance of the glenohumeral joint) could be attributable to traumatic injury.  Finally, no findings were provided regarding the claimed bilateral leg disabilities.

Overall, the Board finds that the May 2011 VA examination report is inadequate for purposes of resolving the matters at hand.  A new examination must be obtained.

The appellant also alleges witnessing an atmospheric nuclear weapons test in June or July 1959.  The United States Army and Joint Services Records Research Center (JSRRC) indicates that they cannot reconstruct the appellant's record to determine his participation in an atmospheric weapons testing event.

The list of recognized radiation risk activities relating to atmospheric weapons testing found at 38 C.F.R. § 3.309(d)(3) does not include any atmospheric tests conducted between Operation HARDTACK II in 1958 and Operation DOMINICK I in 1962.  On remand, the appellant is free to submit any documentary evidence suggesting that the United States military conducted an atmospheric weapons test in June or July 1959.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination with a different examiner that the one who examined him for the May 2011 examination to determine the nature and likely etiology of any residual of a left fractured collarbone, a bilateral leg condition, and a left arm condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Following examination and review of the claims folder, the VA examiner is requested to address the following:

		a) identify any disability involving the left collarbone, shoulder and arm, including whether there is evidence of a permanent depression in the left collarbone area, whether there is evidence of bursitis, whether there is evidence of a left arm muscle injury, and whether any abnormal x-ray changes of the acromioclavicular joint, the subacromial space and/or the glenohumeral joint could be attributable to traumatic injury;

		b) for each disability identified above, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder is/are etiologically related to some aspect of his military service, including a reported incident involving a 1965 accident during a training exercise;

		c) identify the nature of any residual injury involving the right buttocks noted as a "soft tissue injury/scar" on VA examination in May 2011, to include specifying all scarring characteristics and whether there is any residual disability to a muscle group; and

		d) identify any disability involving the right and/or left legs and, for each disability identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder is/are etiologically related to some aspect of his military service, including the reported incident involving a 1965 accident during a training exercise.

The examiner should include in the examination report the rationale for any opinion expressed.  If the examiner is not able to provide an opinion, he or she should explain why.

2.  Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If the benefits sought on appeal are not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

